DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 18, it is not clear as to what the porch period refers to. There is nothing recited in the claim indicated what is considered to be the porch period. Further it is not 

	Claims 19 and 20 are also rejected because they include language of independent claim 18, without clarifying the claims.

	Clarification and correction are required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 9, 13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (US 2018/0004340).

Regarding claims 1, 9, 13 and 18
Yeh et al. shows the display device comprising: a display portion including data lines, scan lines, and pixels connected 5to the data lines and the scan lines (taken to be inherent to the display device as shown in Figs. 1-6); a display driver which provides data signals to the data lines and sequentially provides scan signals to the scan lines (also taken to be inherent in order to provide a display image for the display device shown in Figs. 1-6); a touch sensing portion including sensing electrodes (taken to be the touch sensor, see for example para. 0066 and 0071); and a touch driver (taken to be inherent to the touch sensor for driving the touch sensor and receiving a touch input) which senses a touch input (taken to be a touch indication, see for example para. 0048) based on a change of a 10capacitance between the sensing electrodes and calculates a movement speed of the touch input (see for example Figs. 10 and 12, and para. 0033 and 0037), wherein, when the movement speed of the touch input (taken to be the motion speed 68, see for example Figs. 11-15 and para. 0049) is greater than a reference speed (see for example Figs. 10 and 12, steps 80, 98 and 104), a first period (taken to be the time 70 or refresh rate starting at 60HZ, see for example para. 0044-0046), in which the scan signals and the data signals are provided is reduced, in a frame period in which a frame image is displayed (taken to be using the inherent signals 

Regarding claim 9
Yeh et al. further shows, wherein the display portion further comprises light emission control lines (taken to be inherent in order to provide the image data to the pixels of the device shown in Figs. 1-6), the display driver sequentially provides light emission control signals to the light emission control lines (also taken to be inherent since the data to the pixels are known to be delivered sequentially during scanning/data delivery process), and 20the pixels are connected to the light emission control lines and sequentially emit light based on the light emission control signals (taken to be the same as delivering the information relating to the image sequentially during scanning/data process to the pixels for generating the color and luminance information in order to output the image for each frame).

Regarding claim 18
Yeh et al. further shows, increasing a porch period when the movement speed of the touch input 20is greater than the reference speed in a processor (taken to be refresh rate, see for example Figs. 10 and 12); and displaying frame images based on the porch period on a display portion of the display device (see for example para. 0046-0047), wherein a second frame image among the frame images is started to be63 LO-201904-031-1-USO Po190263SMSNK0111USdisplayed at a time point at which the porch period is elapsed from a time point at which display of a first frame image among the frame images is ended (taken to be 

Regarding claim 19
Yeh et al. further shows, wherein a refresh rate of the 5frame images is constant (taken to be keeping the refresh rate at 60 Hz which the motion speed is below the threshold, or at 120 Hz when above the threshold, see for example para. 0047).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2018/0004340) in view of Guo et al. (US 2019/0243495).

Regarding claims 10 and 11
As discussed above, Yeh et al. discloses the invention substantially as claimed, however does not specifically show the data line in a first direction, the scan lines in a second direction and a display is foldable having a folding axis in the second direction.

Guo et al. teaches that it well known to have the data lines in a first direction, a scan and fold line in a second direction (see for example the abstract, para. 0006, 0007, 0023, 0025, 0027 and 0034), in order to improve the display and reduce effects to trace mura and failure touch and further make the device more compact (see for example para. 0005-0007).

It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify Yeh et al., such that the data and scan lines formed in different directions and a capable of folding along a folding axis in a second direction, as taught by Guo et al., in order to improve the display and reduce effects to trace mura and failure touch and further make the device more compact (see for example para. 0005-0007).


Regarding claim 11
Yeh et al. in combination with Guo et al. further shows, wherein the scan signals are sequentially provided to the scan lines along the 10first direction, and the pixels sequentially emit light in response to the scan signals (see for example Guo et al. para. 0036 and 0037).  


Allowable Subject Matter

Claims 2-8, 12, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 21-23 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-8, 12, 14-17 and 20
The prior art of record taken alone or in combination does not teach or suggest the display device as recited in claims 1,13 or 21, or the method of driving a display device as recited in claim 18, having the further limitations as set forth in claims 2-8, 12, 14-17 and 20.

Regarding claims 21-23
The prior art of record, which includes Brown et al. (US 2018/0091728) (taken to be the closes prior art) that shows the display device comprising: a display portion including data lines, scan lines, and pixels connected to the data lines and the scan lines (taken to be inherent for a display device shown in Figs. 2-8 and 11), wherein the display portion displays frame images through the pixels (see for example Figs. 5A-9S);  15a display driver which provides data signals to the data lines and sequentially provides scan signals to the scan lines (also taken to be inherent for the device shown in Figs. 2-8 and 11, in order to display an image);  and a sensor which generates attitude information by sensing an attitude or a rotation of the display portion (see for example para. 0076 and 0142), taken alone or in combination does not teach or suggest the display device having the combination of element, along with a processor which varies a porch period of the frame images based on 20the attitude information, wherein the porch period is a period between a time point at which display of a first frame image among the frame images is ended and a time point at which a second frame image adjacent to the first frame image is started 64 LO-201904-031-1-USO Po190263SM SNK0111USto be displayed, as set forth in claims 21-23.


Double Patenting

In order to expedite prosecution even though all of the claims have not been allowed, the double patenting rejections are provided below for applicant consideration.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 21-23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 17-19 of prior U.S. Patent No. 10,996,809. This is a statutory double patenting rejection.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,996,809. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Somasundaram et al. (US 9,407,964), Morimoto et al. (US 2009/0122030) and Tripathi et al. (US 2013/0257752), all show a display device having multiple frame and periods, and the ability of adjusting the frames.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687